Case 1:20-cv-00172-CG-N Document 15 Filed 02/08/21 Page 1 of 1         PageID #: 34




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JOSHUA TEAL, #305729,                     )
                                          )
      Plaintiff,                          )
                                          )
vs.                                       )   CIVIL ACTION NO. 20-0172-CG-N
                                          )
ALABAMA DEPARTMENT OF                     )
CORRECTIONS,                              )
                                          )
      Defendant.                          )

                                     ORDER

      After due and proper consideration of all portions of this file deemed relevant

to the issue raised, and there having been no objections filed, the Report and

Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is

ADOPTED as the opinion of this Court. It is ORDERED that this action be

DISMISSED with prejudice as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i),

with Plaintiff being granted leave to file a second amended complaint no later

than March 1, 2021.

      DONE and ORDERED this the 8th day of February, 2021.


                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
